DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are under examination. 

Information Disclosure Statement
2.	Entries in the information disclosure statement filed May 22, 2018 and May 25, 2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because they do not include a publication date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 recites the limitation of a “trust disposition value”.  A search of the prior art has not revealed a commonly accepted definition of the term, nor does the specification provide a definition of the term.  Thus, the metes and bounds of the limitation are unclear. 
Instant claim 1 recites “using machine learning technology”.  However, the instant claims do not recite what steps are required in the use of machine learning technology.  The metes and bound of the limitation are unclear. 
Instant claim 2 recites “analyzing the dataset using machine learning technology”.  However, the instant claims do not recite what steps are required in the use of machine learning technology.  The metes and bound of the limitation are unclear. 

Instant claim 10 recites the limitation of a “trust disposition value”.  A search of the prior art has not revealed a commonly accepted definition of the term, nor does the specification provide a definition of the term.  Thus, the metes and bounds of the limitation are unclear. 
Instant claim 10 recites “using machine learning technology”.  However, the instant claims do not recite what steps are required in the use of machine learning technology.  The metes and bound of the limitation are unclear. 
Instant claim 11 recites “analyzing the dataset using machine learning technology”.  However, the instant claims do not recite what steps are required in the use of machine learning technology.  The metes and bound of the limitation are unclear. 
Instant claim 16 recites the limitation of a “trust disposition value”.  A search of the prior art has not revealed a commonly accepted definition of the term, nor does the specification provide a definition of the term.  Thus, the metes and bounds of the limitation are unclear. 
Instant claim 16 recites “using machine learning technology”.  However, the instant claims do not recite what steps are required in the use of machine learning technology.  The metes and bound of the limitation are unclear. 
Instant claim 16 recites “analyzing the dataset using machine learning technology”.  However, the instant claims do not recite what steps are required in the use of machine learning technology.  The metes and bound of the limitation are unclear. 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more.
Claims 1-20 are directed to method and system to identify chemical compound mixture. As described in Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant claims require identifying a compound to be distributed based on the trust disposition value, where the value is determined using machine learning technology and is indicative of an expected effectiveness of the chemical compound with regards to the entity.  However, such step may be reasonably practically performed in the human mind and recites certain methods of organizing human activity. Dependent claims 2-9, 11-15, and 17-20 include additional limitations regarding the dataset, trust disposition value, and chemical compound. Thus, the instant claims are drawn to judicial exception of mental steps or organizing human activity. 
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to affect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing.  While the instant claims recite a memory, processor, and a computer program product, the claims do not recite any structural limitations of these elements. Thus, the instant claims do not recite a particular machine and do not include a practical application. 
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant claims recite the additional elements of a memory, processor, and a computer program product. However, these are well-understood, routine, and conventional elements of a general-purpose computer. Reciting such well-understood, routine, and conventional components do not transform a judicial exception into patent eligible subject matter. In addition, the recitation of the specific types of data, to be used in the judicial exception does not transform the abstract idea into a non-abstract idea. (See buySAFE, Inc. v Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed.Cir.2014)). Furthermore, the elements taken as a combination are also well-understood, routine, and conventional, since the elements are merely specifying a generic computer for implementing the judicial exception. Thus, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

7.	Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The instant claims do not fall within at least one of the four categories of patent eligible subject matter. The instant claims are drawn to a computer program product on a computer readable storage medium.  However, a computer program is a listing of instructions and is not a process, machine, manufacture or composition of matter.  Furthermore, a computer readable medium encompasses carrier waves, which are non-statutory per se.  Thus, the instant claims are drawn to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pruit (US 2014/0316793) in view of Tidor (US 2018/0039763). 
Regarding claim 1, Pruit teaches a system that includes a memory (paragraph 0089); a processor that is operably coupled to the memory and executes components stored in the memory (paragraph 0089); a compound component that identifies a chemical compound mixture (i.e. drug) to be distributed ( paragraphs 0004 and 0019) based on a trust disposition value (i.e. compliance) (paragraphs 0019 and 0074-0077) and is indicative of an excepted effectives of the chemical compound mixture with regard to entity (paragraph 0004 and 0019). 
However, Pruit does not teach using machine learning technology. 
Tidor teaches a system that uses machine learning technology to manage drug trials (paragraph 0023). 
It was would have been obvious for one of ordinary skill in the art, at the time of filing, to incorporate machine learning as taught by Tidor in the method of Pruit to gain the benefit of more efficient drug trials.  Tidor teaches the incorporation of machine learning and other artificial intelligence systems would provide significant benefits in time, effort and financial savings (Tidor, paragraphs 0006-0010). Thus, one of ordinary skill in the art would have been motivated to incorporate Tidor’s teachings into Pruit’s system to gain the benefits described by Tidor.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success, because of ordinary skill in the art would be able to implement the method of Pruit on the machine learning computer system of Tidor. 


	Regarding claim 2, Pruit teaches a data collection component that generates a dataset that represents a plurality of features extracted from a communication regarding the entity and determining the trust disposition value associated with the entity (paragraphs 0042-0043). Tidor teaches using machine learning technology to manage clinical trials (paragraph 0023). 

	Regarding claim 3, Pruit teaches where the communication is between the entity and a computer system (paragraphs 0019-0020). Tidor teaches where the computer system is an artificial intelligence system to manage drug trials (paragraph 0023). 

	Regarding claim 4, Pruit teaches where the system determines the trust disposition based on a trust graph, and where the trust graph represents a plurality of trust dispositions (paragraphs 0019, 0045-0046, and 0074-0077). 

	Regarding claim 5, Pruit teaches where the communication regard a commitment regarding the entity and wherein the plurality of features delineates whether the commitment is fulfilled. (paragraph 0074-0077). 

	Regarding claim 6, Tidor  teaches where the compound mixture comprises a medicine and placebo (paragraph 0075). 

Regarding claim 8, Pruit teaches determining the chemical compound mixture based on the trust disposition value (i.e. determining if a patient’s compliance would match a clinical trial for a particular drug) (paragraphs 0074-0077)  
	
10.	Claims 7, 9 , and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pruit (US 2014/0316793) in view of Tidor (US 2018/0039763) as applied to claims 1-6, 8 above, and further in view of Eller et al. (US 2013/0173277).
	Pruit and Tidor are applied as above. 
	However, Pruit and Tidor do not teach distributing the chemical compound to the entity. 
Regarding claims 7 and 9, Eller et al. teach instructing the medical device to distribute the chemical compound mixture to the entity (paragraph 0019). 
	It would have been obvious to one of ordinary skill in the art, at the time of filing, to incorporate the teachings of Eller et al. with the method of Pruit and Tidor et al.  Eller et al. teach that their method offers a more efficient drug fulfillment (paragraphs 0001-0016 and 0055).  Thus, one of ordinary skill in the art would have been motivated to combine the teachings of Eller et al. with Pruit and Tidor et al. to gain this benefit.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success of implementing Eller et al.’s method with Pruit and Tidor et al on a computer system. 

 Regarding claim 10, Pruit teaches a system that includes a memory (paragraph 0089); a processor that is operably coupled to the memory and executes components stored in the memory (paragraph 0089); a compound component that identifies a chemical compound mixture (i.e. drug) to be distributed ( paragraphs 0004 and 0019) based on a trust disposition value (i.e. compliance) (paragraphs 0019 and 0074-0077) and is indicative of an excepted effectives of the chemical compound mixture with regard to entity (paragraph 0004 and 0019). 
However, Pruit does not teach using machine learning technology. 
Tidor teaches a system that uses machine learning technology to manage drug trials (paragraph 0023). 
It was would have been obvious for one of ordinary skill in the art, at the time of filing, to incorporate machine learning as taught by Tidor in the method of Pruit to gain the benefit of more efficient drug trials.  Tidor teaches the incorporation of machine learning and other artificial intelligence systems would provide significant benefits in time, effort and financial savings (Tidor, paragraphs 0006-0010). Thus, one of ordinary skill in the art would have been motivated to incorporate Tidor’s teachings into Pruit’s system to gain the benefits described by Tidor.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success, because of ordinary skill in the art would be able to implement the method of Pruit on the machine learning computer system of Tidor. 
	However, Pruit and Tidor do not teach distributing the chemical compound to the entity. 
Eller et al. teach instructing the medical device to distribute the chemical compound mixture to the entity (paragraph 0019). 
	It would have been obvious to one of ordinary skill in the art, at the time of filing, to incorporate the teachings of Eller et al. with the method of Pruit and Tidor et al.  Eller et al. teach that their method offers a more efficient drug fulfillment (paragraphs 0001-0016 and 0055).  Thus, one of ordinary skill in the art would have been motivated to combine the teachings of Eller et al. with Pruit and Tidor et al. to gain this benefit.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success of implementing Eller et al.’s method with Pruit and Tidor et al on a computer system. 

	Regarding claim 11, Pruit teaches a data collection component that generates a dataset that represents a plurality of features extracted from a communication regarding the entity and determining the trust disposition value associated with the entity (paragraphs 0042-0043). Tidor teaches using machine learning technology to manage clinical trials (paragraph 0023). 

	Regarding claim 12, Pruit teaches where the communication is between the entity and a computer system (paragraphs 0019-0020). Tidor teaches where the computer system is an artificial intelligence system to manage drug trials (paragraph 0023). 

	Regarding claim 13, Tidor teaches were the determining includes the dose (paragraph 0076). 

	Regarding claim 14, Eller et al. teaches the frequency of the distribution (paragraph 0059). 

	Regarding claim 15, Pruit teaches identifying a chemical compound based on the trust disposition value (paragraphs 0019 and 0074-0077).

Regarding claim 16, Pruit teaches a system that includes a memory (paragraph 0089); a processor that is operably coupled to the memory and executes components stored in the memory (paragraph 0089); a compound component that identifies a chemical compound mixture (i.e. drug) to be distributed ( paragraphs 0004 and 0019) based on a trust disposition value (i.e. compliance) (paragraphs 0019 and 0074-0077) and is indicative of an excepted effectives of the chemical compound mixture with regard to entity (paragraph 0004 and 0019). 
However, Pruit does not teach using machine learning technology. 
Tidor teaches a system that uses machine learning technology to manage drug trials (paragraph 0023). 
It was would have been obvious for one of ordinary skill in the art, at the time of filing, to incorporate machine learning as taught by Tidor in the method of Pruit to gain the benefit of more efficient drug trials.  Tidor teaches the incorporation of machine learning and other artificial intelligence systems would provide significant benefits in time, effort and financial savings (Tidor, paragraphs 0006-0010). Thus, one of ordinary skill in the art would have been motivated to incorporate Tidor’s teachings into Pruit’s system to gain the benefits described by Tidor.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success, because of ordinary skill in the art would be able to implement the method of Pruit on the machine learning computer system of Tidor. 
	However, Pruit and Tidor do not teach distributing the chemical compound to the entity. 
Eller et al. teach a delivery of the chemical compound mixture to the entity (paragraph 0019). 
	It would have been obvious to one of ordinary skill in the art, at the time of filing, to incorporate the teachings of Eller et al. with the method of Pruit and Tidor et al.  Eller et al. teach that their method offers a more efficient drug fulfillment (paragraphs 0001-0016 and 0055).  Thus, one of ordinary skill in the art would have been motivated to combine the teachings of Eller et al. with Pruit and Tidor et al. to gain this benefit.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success of implementing Eller et al.’s method with Pruit and Tidor et al on a computer system. 

	Regarding claim 17, Pruit teaches a data collection component that generates a dataset that represents a plurality of features extracted from a communication regarding the entity and determining the trust disposition value associated with the entity (paragraphs 0042-0043). Tidor teaches using machine learning technology to manage clinical trials (paragraph 0023). 

	Regarding claim 18, Pruit teaches where the communication is between the entity and a computer system (paragraphs 0019-0020). Tidor teaches where the computer system is an artificial intelligence system to manage drug trials (paragraph 0023). 

	Regarding claim 19, Tidor  teaches where the compound mixture comprises a medicine and placebo (paragraph 0075). 

Regarding claim 20, Tidor teaches where the trust disposition value is determined in a cloud computing environment (paragraph 0040). 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/             Primary Examiner, Art Unit 1631